Case 8:20-cr-00033-TDC Document 86-11 Filed 04/02/20 Page 1 of 12

EXHIBIT NO. 11

SUPPLEMENTAL MEMORANDUM
UNITED STATES V. WEST
CeascslzbcereOO3G4H Deecwmaninteeds 1 ile gL OAH3> Pastge of dire

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *
V. * Criminal No. ELH 19-364 ELH
TERRELL WEST *

DEFENDANT’S SUPPPLEMENT TO
MOTION TO REOPEN DETENTION HEARING AND ORDER PRETRIAL RELEASE

This morning the defense confirmed that Mr. West tested positive for the COVID-19 virus.
The defense has been informed that he is in a unit at the Central Treatment Facility with one other
individual who tested positive but defense counsel was not permitted to speak with Mr. West. The
government has opposed motions for release from custody in similar cases by arguing that the
threat of COVID-19 at local pretrial detention facilities is only hypothetical. That argument is no
longer tenable. As could easily have been predicted, individuals are now testing positive in pretrial
detention facilities. Mr. West is one of them. The defense seeks Mr. West’s immediate release
from custody for his own safety and for the safety of the other inmates in custody at CTF, jail staff,
and the community at large.

The fact that Mr. West has been infected demonstrates the failure of the D.C. Department
of Corrections (DDOC) to address the threat the virus poses to men and women being held in its
facilities. There is no basis to believe that the DDOC can now be trusted to keep Mr. West safe
and healthy. Several judges in the United States District Court for the District of Columbia, who
know the conditions and services offered at D.C. Jails well, have ordered release of federal criminal

defendants based upon the serious safety concerns raised by the coronavirus pandemic. This Court
Chase ct 2B er BH E! Mawmeantse1 Filed BORED 2Pagages 6112

should follow suit. Mr. West should be permitted to go to the home of his aunt where he can self-

quarantine with access to appropriate care, hygiene, and isolation from others.

L

Conditions at D.C. Department of Corrections Facilities are Unsafe

It should come as no surprise that Mr. West tested positive given that the DDOC’s

operations fall far short of preventative measures recommended by the CDC!

The CDC recommends that there is a “sufficient stocks of hygiene supplies, cleaning
supplies, PPE [Personal Protective Equipment], medical supplies” with a “plan in place to
restock as need if COVID-19 transmission occurs.”

DDOC General Counsel, Eric Glover, was unable to provide a list of supplies currently in
stock—including PPE, testing materials, and cleaning supplies—and was unable to specify
when necessary equipment would be arriving.”

The CDC recommends that a no-cost supply of soap be provided to incarcerated persons.
If bar soap is provided, ensure that it does not irritate the skin so as to discourage frequent
hand washing.

DDOC has not yet indicated that individuals will have ready and continual access to soap
at no cost.

The CDC recommends that employers establish a “respiratory protection program” so that
individuals are “fit tested for any respiratory protection they will need within the scope of
their responsibilities”

There is no evidence that DDOC has fit tested staff and inmates on work details.

The CDC recommends that staff and incarcerated individuals are trained to correctly attire
and dispose of PPE they will need to use.

DDOC has not confirmed that staff and impacted individuals have been trained on proper
use and disposal of PPE gear.

 

! CDC, Interim Guidance on Management of COVID-19, last updated March 23, 2020,
hitps:/Avww.cde.gov/coronavirus/20 1 9-ncov/community/correction-detention/guidance-correctional-

detention ltml#correctional-facilities.

2 Mr, Glover participated in a Bond Review Motion on Monday, March 23, 2020 in front of Judge Ryan in D.C.
Superior Court. U.S. v. Edward Banks, 2019 CF1 10956 (Ryan, J.).

2
CheseeSh 2err OOS Muatuneents201 Filed QBLHRN2P agageaf 612

e The CDC recommends social distancing as the primary preventative measure, with the
following guidance:?

o Common Areas: Enforce increased space between individuals in holding cells,
in lines, and in waiting areas—such as intake—-by removing every other chair.

o Recreation: Choose recreation spaces where individuals can spread out and
stagger times in recreation spaces

o Meals: Stagger meals and rearrange seating so there is space between
individuals or provide meals inside units

o Group Activities: Limit the size of group activities and suspect group programs
that require close contact.

o Medical: Designate a room near each housing unit so that individuals can be
evaluated without walking through the facility. If not possible, consider
staggering sick call. Designate a room near the intake area to evaluate new
entrants who have been flagged for displaying COVID-19 symptoms. Consider
quarantining all new entrants for 14 days.

DDOC has not confirmed that some version of each of these measures has been put into
place. It is highly unlikely given the current population.

e Promote non-contact visits.
DDOC has been largely unable to facilitate legal calls with detained individuals. DDOC
staff report being overwhelmed by the number of requests, told attorneys at the Federal

Public Defender Office as of March 26 that they could no longer arrange legal calls, and
have told attorneys that in-person visits are preferred.

e To ensure proper isolation procedures, individuals with COVID-19 symptoms should be
housed separately from confirmed cases. To the extent possible, these individuals should
be housed in individual cells and should not comingle with other individuals suspected of
having COVID-19. The CDC provides a comprehensive guide to quarantine procedures.
DDOC’s quarantine policies have not been made available to review.

Contrary to the picture DDOC has attempted to paint of the steps it is taking to prepare for

COVID-19, the reality—based on firsthand reports—is that DDOC is failing to protect

incarcerated people on multiple fronts’:

 

3 These recommendations have been reproduced almost verbatim from the CDC’s guidance online.
hitos/Avway.cde.gov/coronavirus’20 19-ncov/community/correction-detention/auidance-correctional-

detention html fcorrectional-facilities.

4 It is important to recognize how little control the United States Marshal Service has over conditions at DDOC

facilities as well as the scarce information available to the United States Marshal Service about current conditions
3

 
@asse8t 2030 O0URS4TELG Damumennts201 Filtdipig(2020 agage F of112

Lack of Testing. Individuals in DDOC facilities who have exhibited symptoms, including
coughs, shortness of breath, and chest pains have not been tested, nor in some cases even
seen by medical professionals. On March 23, 2020, Deputy Mayor Kevin Donahue
announced that only one person at the D.C. Jail has been tested for COVID-19. Yet reports
have been made of individuals who are currently detained seeking medical attention for
COVID-19 symptoms but not being tested. For instance, at CTF, on March 20, 2020, an
individual with a cough, chest pains, and chills was seen by medical staff who also found
that he had a fever, but still did not administer a COVID-19 test. Instead, the medical staff
told him he did not have COVID-19, with no explanation as to how they had come to that
conclusion without a test. The individual was returned to his unit, risking not only his
health, but the health of the rest of his unit and those who will continue to come in contact
with him, including DDOC staff members, Unity Health medical staff, and the families
and household members of people who work at CTF. On March 23, 2020, one unit at D.C.
Jail reportedly had at least 20 people who were sick, none of whom had been placed in
quarantine. On March 24, 2020, another unit was reported to have three people with
difficulty breathing, severe coughs, and worsening symptoms. Of those three, only one
received treatment, and none were tested for COVID-19. The first individual at CTF who
tested positive had only been placed ina single occupancy cell five days prior to his positive
test and had been in a double occupancy cell prior to that, meaning that he exposed a
number of other residents to the virus who are likely now infected.

Incarcerated Individuals Do Not Have Adequate Access to Medical Attention. Even people
exhibiting symptoms of COVID-19, including shortness of breath, coughs, and chest pains,
are not being taken to the medical unit in a timely way. Individuals detained in DDOC
custody report that there is at least a 24-hour delay—and sometimes a delay as long as a
week—between the time when an individual seeks medical attention for symptoms, and
when that request is even seen by a medical professional, much less if or when treatment
is provided. The process for requesting medical care in DDOC custody is to submit a
written request through the case manager on the residential unit, who then passes that
request on to the medical team. Absent an acute emergency, such as loss of consciousness,
an individual cannot be assessed by the medical staff without making a written request,
waiting for the case manager to forward the request, waiting for the medical staff to
respond, and then waiting for an available medical appointment. Those procedures have
not been altered since COVID-19 began appearing in the D.C. metropolitan area, and no
special expedited medical review is provided for individuals reporting symptoms
consistent with COVID-19. Throughout the process of waiting for medical attention, the
individual remains in his assigned residential unit, sharing living quarters with others,
without protective equipment to prevent the spread of any viral particles transmitted by
breathing or touching surfaces. The individual is not permitted to self-quarantine pending

 

within the facilities. Unlike the Chesapeake Detention Facility in Baltimore, the Marshals do not have a liaison within
the DC Jail or CTF. The Marshals have been relying upon information from the DDOC General Counsel’s Office for
details about who has been tested, who is in quarantine, and who has tested positive. The undersigned was able to
confirm that Mr. West tested positive after making repeated calls to the CTF medical office today. As of this afternoon,
the Marshals had not yet been told that Mr. West tested positive and they were still attempting to learn who the positive

4
Caascsl2deec1000364FH Daccwneetee0 1F ile pLeadadae> Passye ef dil12

medical assessment. Given the highly contagious nature of COVID-19, failing to
quarantine symptomatic people in a timely manner and allowing them to continue to
intermingle with others at the jail puts everyone in the facility at risk.» Between the time
when someone asks to see a medical professional and the time they are actually seen, their
condition could worsen or even become critical. Additionally, not all individuals detained
at DDOC facilities are given flu shots. Those who have not been immunized are at higher
risk of getting the flu and coronavirus at the same time, which dramatically increases the
mortality risk. When this occurs, the DDOC facilities are not, and will not be, equipped to
handle the situation. Not only is there a general lack of access to quality, efficient medical
care, but also medical staff who lack the knowledge and skills to properly treat each patient
individually. Patients at CTF, specifically, are treated by medical staff supervised by
medical doctors, but who are themselves not doctors, much less infectious disease
specialists, internists, pulmonologists, or emergency medical specialists.

e People at DDOC Facilities are Not Given Tools for Proper Hygiene. Individuals detained
in DDOC facilities do not have uninhibited access to soap, water, tissues, or paper towels.
Currently, there are varying practices for providing soap—some units have received soap
and others have not. It is not clear that more soap will be provided when the initial bar
runs out, which disincentives individuals from frequent hand washing. Additionally, upon
information and belief, the DDOC facilities do not offer antiseptic soap, and generally do
not even allow resident use of hand sanitizer. To the extent any hand sanitizer was available
on certain CTF units, it has since been removed for exclusive use by staff.

Staff are not consistently wearing gloves or masks, including guards tasked with searching
visitors and staff entering the facility. Staff have been seen coughing without covering their
mouths. Staff have not been observed washing their hands with any greater frequency than
before, despite regular announcements instructing detainees to wash their hands, and
despite the fact that unlike the detainees, staff actually have access to soap to do so. DDOC
staff have been observed conducting close-contact pat-down searches of incarcerated
individuals without washing their hands, and without wearing gloves or masks to prevent
the transmission of viral particles onto the person they are searching.

e DDOC Facilities are Not Thoroughly Cleaned to Prevent the Spread of Disease. Since
COVID-19 reached the D.C. area, DDOC has not significantly increased the amount of
cleaning occurring in its facilities. At most, common areas are cleaned a few times per day,
often by the residents themselves. Unfortunately, it has been reported that on some units,
cleaning supplies have run out and have not been replaced for days. On other units,
residents are given three to four wipes total—not per person, but for the entire unit—to
clean the common areas. Residents report that although they are aware that DDOC has
cleaning supplies, possession of cleaning supplies in cells or at times other than specified
cleaning times is punished as possession of contraband. On March 25, 2020, a Federal
Public Defender Office client residing at the DC Jail reported that detainees have to order

 

5 CDC, “Coronavirus Disease 2019 (COVID-19): How It Spreads” (March 7, 2020), available at https:
coronayirus/20 L9-ncoy/prepare/transmission.him|.

sw, cde. gov!

 

 

5
Caaed8 12096G000384FBCH Ddcanmanb201 1FiRthOas2AI20 OP eya6 Giofl12

soap off commissary and that they are only occasionally provided bars of soap; there is no
access to hand sanitizer in his cell or unit, but here is some hand sanitizer in the hallways;
and that 120 men in a tier are released to the same common area. On March 26, 2020,
another Federal Public Defender Office client residing at CTF reported that there is no
extra soap provided; that detainees are provided with watered down cleaning liquid to clean
cells, rails, cell doors, microwaves, tabletops, sinks, while staff uses a bleach solution; staff
and detainees are jointly responsible for the cleaning; phones are only wiped down 3 times
per day and inmates are not given supplies to clean a phone before using them; and
congregant recreation times and conditions are the same as always.

Concerns about conditions at DDOC facilities including the Correctional Treatment
Facility are shared by the guards themselves. Counsel for the union that represents all D.C.
Corrections officers wrote a letter to the Office of the Director of the D.C. Department of
Corrections on March 25, 2020 documenting the serious concerns among D.C. corrections officers
about the failure of the Department of Corrections to implement protections for inmates and
corrections officers. That letter is attached hereto at Exhibit A. The letter indicates, among other

things, that:

e There have been rumors that DDOC employees are planning a walkout or protest on the
grounds of the Department of Corrections over its handling of the COVID-19 outbreak.

e Inmates coming into the Jail are not screened for symptoms of COVID-19.

e Corrections officers receiving and discharging inmates have no Personal Protective
Equipment (PPE) despite the fact that they have direct contact with these inmates.

e Inmates continue to move within the jail. Inmates in the four restricted housing units must
be escorted by hand by corrections officers who do not have PPE.

e Corrections officers assigned to housing units have no masks, insufficient gloves, no
gowns, no disinfectants, and no comprehensive cleaning occurs on.a regular basis in these

units.

e Inmates are not required to engage in social distancing, hand-washing, or health monitoring
and continue to engage in recreation in a common yard.

e Case workers meet with inmates in small offices with no PPE or other distancing measures.
Graee81200er 1 OO0SG44TEG Dioctumernts201 Filpdeesi2g0202Pagagé Ff dfl12

e Corrections officers enter the jail three shifts per day. There is no distancing among staff
and no attempt to obtain or record health concerns of each corrections officer.

e When 65 inmates were quarantined at D.C. Jail, guards were ordered to move them with
only masks and gloves — but no gowns or other PPE equipment.

e The inmates who were “quarantined” were actually housed two to a cell and corrections
officers on that unit were not provided any PPE.

In light of these countless failings, there is absolutely no basis to believe that the DDOC is now
capable of caring for Mr. West or ensuring that he does not pass the virus on to other inmates or
guards.

Il. The United States District Court for the District of Columbia Has Recognized that
Release is Appropriate in Some Federal Criminal Cases Based Upon Concerns About
COVID-19 at DDOC Facilities
District and Magistrate Judges in the United States District Court for the District of

Columbia are quite familiar with DDOC facilities because detainees in that District are typically

housed in DDOC facilities. In recent weeks there have been a number of release orders in District

of D.C. cases based upon health concerns in DDOC facilities raised by the coronavirus pandemic.

Those release orders have come in cases where defendants had been previously detained, and many

have come in cases with serious charges, including firearms, drug trafficking, and 18 U.S.C.

§ 924(c) counts. Some of those cases are summarized here:

e United States v. McLean, No. 19-cr-00380 RDM, Dkt. No. 21 (D.D.C. March 28, 2020)
(granting emergency motion for release after earlier detention order in 18 U.S.C. § 922(g),
21 U.S.C. § 841(b)(1)(©), and 18 U.S.C. § 924(c) case based on COVID-19 threat where
defendant is 55 years old and suffers from diabetes)

e United States v. Harris, No. 19-cr-00356-RDM, Dkt. No. 35 (D.D.C. March 27, 2020)

(granting emergency motion for release pending sentencing in distribution of child
pornography case based on COVID-19 threat)
Crasest200errOOUSS4THH Muacuneants201 FiledaQsmpiw2Pagade@g afl12

United States v. Hutchings, No. 19-cr-00361-BAH, Dkt. No. 41 (D.D.C. March 26, 2020)
(setting conditions of release after earlier detention order in conspiracy to defraud United
States case based on COVID-19 threat)

United States v. Jaffee, No. 19-cr-0088-RDM (D.D.C. March 26, 2020) (setting conditions
of release after earlier detention order in 18 U.S.C. § 922(g), 21 U.S.C. § 841(b)(1)(D), and
18 U.S.C. § 924(c) case based on weight of evidence and COVID-19 threat)

United States v. Walker, No. 20-cr-00060-TFH, Dkt. No. 16 (D.D.C. March 20, 2020)
(setting conditions of release on consent after earlier detention order in 18 U.S.C. § 922(g)
case based on COVID-19 threat and defendant’s medical condition)

United States v. Courtney, No. 19-cr-00413-TJK, Dkt. No. 27 (D.D.C. March 20, 2020)
(setting conditions of release on consent after earlier detention order in 18 U.S.C. § 922(g)
case based on COVID-19 threat and defendant’s “unique medical concerns”)

United States v. Jones, No. 19-cr-00362-CRC, Dkt. No. 15 (D.D.C. March 19, 2020)
(setting conditions of release on consent after earlier detention order in threats against
president case based on COVID-19 threat)

United States v. Nash, No. 13-cr-00293-BAH, Dkt. No. 27 (D.D.C. March 16, 2020)
(terminating supervised release and ordering immediate release from D.C. Jail in 18 U.S.C.
§ 922(g) case based upon COVID-19 threat where defendant is 64 and suffers from asthma
and diabetes)

Other courts around the country have also recognized that more liberal standards for release

are necessary to sufficiently reduce and protect the jail population. See, e.g., United States v.

Stephens, 1:15-cr-00095 (AJN), Doc. No. 2798 (S.D.N.Y. Mar. 19, 2020) (acknowledging the

changed circumstances from the defendant’s initial detention determination included that “the

unprecedented and extraordinarily dangerous nature of the COVID-19 pandemic has become

apparent” and that “inmates may be at a heightened risk of contracting COVID-19 should an

outbreak develop”); United States v. Barkman, 3:19-cr-0052-RCJ-WGC, 2020 U.S. Dist. LEXIS

45628 (D. Nev. Mar. 17, 2020) (taking into account the COVID-19 pandemic to modify

confinement as a probation condition and noting that “while measures are being taken by facilities

all over the world, no facility is prepared... [the correctional facility] simply lacks the resources

8
Case8 20-91e000854-BCH DDoaumens’ 20.1 FikO9 28220 Page? ob bt 12

necessary to engage in aggressive screening and testing of inmates, correctional staff, law
enforcement officers and other care and service providers who enter the facility.”); Jn re.
Extradition of Alejandro Toledo Manrique, No. 19MJ710SSMAGITSH, 2020 WL 1307109 (N.D.
Cal. Mar. 19, 2020) (ordering release taking into account the “risk that this vulnerable person will
contract COVID-19 while in jail is a special circumstance that warrants bail” despite the jail
facility’s “detailed” management plan for COVID-19 and assertions that the facility had no
confirmed COVID-19 cases); United States v. Raihan, No. 20-cr-68 (BMC) (JO), Dkt. No. 20 at
10:12-19 (E.D.N.Y. Mar. 12, 2020) (allowing the defendant to remain on pretrial release rather
than remanding to the detention center while recognizing that “the more people we crowd into that
facility, the more we’re increasing the risk to the community.”).
Ill. Mr. West’s Release is Necessary for his Own Safety and the Safety of Others

Mr. West should be permitted to be released to recover in the home of his aunt, where he
can be kept separate from others and where he will be able to seek quality medical care should his
condition deteriorate. There is no basis to believe that the Correctional Treatment Facility is
equipped to offer Mr. West necessary treatment, including specialized medicine or a ventilator
should he require one. Statistics reported by the CDC show that younger, healthier people can be
susceptible and seriously impacted by COVID-19. Nearly 4 in 10 of the hospitalizations from
coronavirus have occurred in patients under 55 years old.”° In fact, young adults, between the

ages of 20 to 44, comprise 20% of the population of individuals that needed to be hospitalized after

 

6 Nearly 40% of Hospitalizations in U.S. COVID-19 Cases Involve Adults Under 55, U.S. News and World Report,
March 19, 2020, fitps://wwww.usnews.com/newws/bealth-news/articles/2020-03- Sfnearly-40-37-of-hospitalizations-
in-us-covid- [9-cases-invelve-adults-under-55

9
Case 20 cr Cite! Donets 1 Filed Qsegen2P apedé pi 6112

contracting the virus and 12% of the population in the ICU.’ Therefore, it has been soundly
disproven that individuals that do not present any of the risk factors will be largely unaffected by
the virus.

Moreover, placement of Mr. West and others with the virus on a separate unit is not an
adequate solution. Medical experts agree that placement in disciplinary segregation or solitary
confinement is not an effective disease containment strategy. Dr. Jaimie Meyer, an Assistant
Professor of Medicine at Yale School of Medicine, submitted an affidavit in another matter related
to the coronavirus pandemic and its implications in detention facilities. Dr. Meyer explained that
beyond the known detrimental mental health effects of solitary confinement, isolating people who
are ill in solitary confinement is also an ineffective way to prevent transmission of the virus through
droplets to others because, except in specialized negative pressure rooms (rarely in medical units
if available at all), air continues to flow outward from rooms to the rest of the facility. Risk of
exposure is thus increased to other people in prison and staff. Affidavit of Dr. Jaimie Meyer, P10,
attached at Exhibit B. Correctional officers and correctional healthcare workers move in and out
of the facilities and return to their families and to our communities at the end of their shifts,
bringing back and forth to their families, their neighbors, and to incarcerated patients all exposures
that they have had during their shift or at home.

In short, it is safer for other people in the jail, for the staff of the jail, and for the community
well beyond that, if Mr. West is able to exercise self-protective measures in a sanitary, disinfected

space with access to quality medical care. Release will both ensure his safety and reduce the risk

 

7 Young Adults Ages 20 to 44 Makes Up Nearly One-Third of U.S. Coronavirus Cases, CDC Says, CBS News, last
updated March 19, 2020, hitps./Awww. .cbsnews.conv/news/coronayirus-updates-young-peopic-ages-20-to-d4-
hoswitalizations-20-percent-adults-spring-break-social-distancings.

10
Cass8i20%60003644BKH Dacaumanbe1 1F ileqhOU4h2 0PamgHehofdi2

that he or anyone else transmits or receives the infections. For this and the reasons set forth in Mr.

West’s initial motion to reopen the detention hearing, Mr. West’s continued detention at the D.C.

Jail violates the Due Process Clause of the Fifth Amendment, and he should be immediately

released with appropriate conditions.

Respectfully submitted,

JAMES WYDA
Federal Public Defender
for the District of Maryland

/s/

 

NED SMOCK (#809226)
Assistant Federal Public Defender
6411 Ivy Lane, Suite 710
Greenbelt, MD 20770

Phone: (301) 344-0600

Fax: (301) 344-0019

Email: ned_smock@fd.org

11
